MOSK, J., Dissenting.
I dissent.
In People v. Moniz (2006) 140 Cal.App.4th 86 [43 Cal.Rptr.3d 904], the defendant was convicted both of various drug possession offenses and of violating Penal Code section 135 by willfully destroying or concealing material that was about to be produced into evidence. The court held that the violation of Penal Code section 135 made the defendant ineligible for Proposition 36 treatment under Penal Code section 1210.1, because the offense was not related to the use of drugs within the meaning of Penal Code section 1210, subdivision (d). The court said that the “purpose of section 135 is to prevent the obstruction of justice.” (People v. Moniz, supra, 140 Cal.App.4th at p. 94.)
*277Here, we are not concerned with defendant’s initial eligibility for Proposition 36 treatment, but instead with returning to probation a first-time offender who violated a drug-related condition of probation and who posed no danger to others.1 (In re Taylor (2003) 105 Cal.App.4th 1394, 1397 [130 Cal.Rptr.2d 554]; Pen. Code, § 1210.1, subd. (f)(3)(D).) Defendant was not charged with a substantive crime that would render him ineligible for Proposition 36 treatment initially, and did not try to conceal evidence that he knew would be introduced at trial. Rather, he tried to conceal his own drug use.
In In re Taylor, supra, 105 Cal.App.4th at page 1399, the court said that the failure to appear for drug testing is drug related. (See also In re Mehdizadeh (2003) 105 Cal.App.4th 995, 1000 [130 Cal.Rptr.2d 98] [characterizing the defendant’s four missed drug tests as “drug-related” violations of probation].) In People v. Dixon (2003) 113 Cal.App.4th 146, 152 [5 Cal.Rptr.3d 917], the court suggested that probation violations in connection with drug testing are drug related. Not appearing for drug testing is one means of avoiding a positive drug test and detection of drug use. That is a form of concealing evidence that is required to be produced. It is not far different from the method used by defendant in this case. Moreover, had defendant tested positive for drug use, there is no question that would be drug related. Defendant flunked his drug test in another manner—perhaps less honorable, but he still just evidenced drug use as if he had tested positive.
Here defendant’s violation concerned drug testing. He was not charged with or convicted of any offense in connection with the drug testing. I cannot see how this is not drug related for purposes of Proposition 36. “It involves no linguistic or logical stretch to deem a probationer’s obligation to take drug tests a part of his treatment regimen, because tests permit authorities to monitor a probationer’s compliance with the program by ensuring he is abstaining from illegal drugs.” (In re Taylor, supra, 105 Cal.App.4th at p. 1398.) The same can be said of the obligation to take the test properly. Failing to show up for a drug test is as much cheating as using the device employed by defendant. In either case, the probationer seeks to avoid detection. It is anticipated that drug users “often initially falter in their recovery,” and this is why “Proposition 36 gives offenders several chances at probation before permitting a court to impose jail time.” (Id. at p. 1397.)
In the sporting world, the use of substances to mask drug use is considered and treated as a drug violation. Indeed, masking agents are banned substances. (See U.S. Anti-Doping Agency, News Release, Jan. 28, 2009.)
*278Cheating by using masking agents, cheating by failing to appear for a drug test, and cheating by using a device such as that used by defendant are all cheating and all should be treated identically under Proposition 36.
For these reasons, I would reverse the trial court’s termination of defendant’s Proposition 36 probation.
Appellant’s petition for review by the Supreme Court was denied November 10, 2009, S175461. Kennard, J., and Werdegar, J., were of the opinion that the petition should be granted.

 There is no showing of such a danger. Indeed, defendant was placed on probation outside the Proposition 36 program.